DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
                                            Response to Amendment
	Claims 1-8 and 18 have been cancelled; claim 21 has been amended; and claims 9-17 and 19-27 are currently pending. 


                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 and 21-27 are rejected under 35 U.S.C. 103 as being unpatntable over Lee in view of Brockman et al. (US 2020/0006634 A1, hereinafter “Brockman”).

In regards to claim 9, Lee (See, for example, annotated Fig. 5 below) a semiconductor device structure comprising at least:
a metallization stack (571, 570, 572, 592) comprising one or more patterned metal layers; 
a bi-layer dielectric cap (526+531) disposed on and in direct contact with the metallization stack (571, 570, 572, 592); and 
at least one memory device (590+591, MTJ, see for example, Par [0088]) disposed in direct contact with the bi-layer dielectric cap (526+531).

Lee fails to explicitly teach that a magnetic tunnel junction stack, wherein a portion of the magnetic tunnel junction stack in contact with a bottom electrode is disposed in direct contact with at least a portion of the bi-layer dielectric cap. 

Brockman teaches (See, for example, Fig. 4) a magnetic tunnel junction stack (100), wherein a portion of the magnetic tunnel junction stack (100) in contact with a bottom electrode (102) is disposed in direct contact with at least a portion of the bi-layer dielectric cap (124+120).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lee by CHEN because this would help reduce parasitic capacitance, enables faster switching speeds and lowers heat dissipation.  




In regards to claim 10, Lee discloses (See, for example, annotated Fig. 5 below) the memory device further comprises a top electrode (597) disposed on and in contact with the magnetic tunnel junction stack (594-596).

In regards to claim 11, Lee discloses (See, for example, annotated Fig. 5 below) the bottom electrode (590) is disposed on and in contact with a bottom electrode contact (624), and wherein the bottom electrode contact (900) is disposed on and in contact with one of the one or more patterned metal layers (571, 570, 572, 592). 

In regards to claim 12, Lee discloses (See, for example, annotated Fig. 5 below) a first dielectric layer (526) of the bi-layer dielectric cap contacts the bottom electrode contact (900), and wherein a second dielectric layer (531) of the bi-layer dielectric cap contacts the first dielectric layer (526).

In regards to claim 13, Lee discloses (See, for example, annotated Fig. 5 below) an encapsulation layer (593) disposed in contact with sidewalls of the memory device (590+591).

In regards to claim 14, Lee discloses (See, for example, annotated Fig. 5 below) the encapsulation layer (593) is disposed on and contacts a top dielectric layer (531) of the bi-layer dielectric cap.

In regards to claim 15, Lee discloses (See, for example, annotated Fig. 5 below) a top dielectric layer (531) of the bi-layer dielectric cap comprises a lower dielectric constant (See, for example, Par [0083]) than that of a bottom dielectric layer (526, See, for example, Par [0078]) of the bi-layer dielectric cap.


In regards to claim 21, Lee discloses (See, for example, annotated Fig. 5 below) a semiconductor device structure comprising at least:
a metallization stack (571, 570, 572, 592) comprising one or more patterned metal layers; 
a bi-layer dielectric cap (526+531) disposed on and in direct contact with the metallization stack (571, 570, 572, 592). 

However, Lee fails to explicitly teach that at least one memory device disposed on the bi-layer dielectric cap, wherein at least one dielectric layer of the bi-layer dielectric cap only extends under a portion of the at least one memory device and does not extend under a remaining portion of the at least one memory device. 
Brockman while disclosing a magnetic memory device teaches (See, for example, Fig. 4) at least one memory device (100) disposed on the bi-layer dielectric cap (124+420), wherein at least one dielectric layer of the bi-layer dielectric cap (124+420) only extends under a portion of the at least one memory device (100) and does not extend under a remaining portion of the at least one memory device (100). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lee by Brockman because this would help promote desirable device yield and performance characteristics as the device is produced on the semiconductor wafer. 

In regards to claim 22, Lee discloses (See, for example, annotated Fig. 5 below) the memory device comprises a bottom electrode (590), a magnetic tunnel junction stack (594-596) disposed on and in contact with the bottom electrode (590), and a top electrode (597) disposed on and in contact with the magnetic tunnel junction stack (594-596).

In regards to claim 23, Lee discloses (See, for example, annotated Fig. 5 below) the bottom electrode (590) is disposed on and in contact with a bottom electrode contact (900), and wherein the bottom electrode contact (900) is disposed on and in contact with one of the one or more patterned metal layers (571, 570, 572, 592).

In regards to claim 24, Lee discloses (See, for example, annotated Fig. 5 below) a first dielectric layer (526) of the bi-layer dielectric cap contacts the bottom electrode contact (590), and wherein a second dielectric layer (531) of the bi-layer dielectric cap contacts the first dielectric layer (526).

In regards to claim 25, Lee discloses (See, for example, annotated Fig. 5 below) that 
an encapsulation layer (593) disposed in contact with sidewalls of the memory device (590+591).

In regards to claim 26, Lee discloses (See, for example, annotated Fig. 5 below) the encapsulation layer (593) is disposed on and contacts a top dielectric layer (531) of the bi-layer dielectric cap.

In regards to claim 27, Lee discloses (See, for example, annotated Fig. 5 below) a top dielectric layer (531 See for example, Par [0083]) of the bi-layer dielectric cap comprises a lower dielectric constant than that of a bottom dielectric layer (526, See, for example, Par [0078]) of the bi-layer dielectric cap.



                                             Allowable Subject Matter
Claims 16-17 and 19-20 are allowed over the prior art of record. 

                                                   Response to Arguments
Applicant’s arguments with respect to claims 9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893